Citation Nr: 0528212	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  98-04 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer status post vagotomy and antrectomy.  



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel





INTRODUCTION

The veteran had active service from January 1977 to September 
1981.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's digestive system disability manifests as 
abdominal pain, epigastric tenderness and dyspepsia, but does 
not cause anemia, weight loss, persistent diarrhea or 
alkaline gastritis, or involve incapacitating episodes.

3.  The veteran's digestive system disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for duodenal ulcer status post vagotomy and 
antrectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7348 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Duty to Notify

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, in January 2003, the RO 
provided the veteran with a letter that meets the 
notification requirements of the VCAA, prior to 
readjudicating his claim in supplemental statement of the 
case (SSOC).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error because, when viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Id., at 120-21.  Notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claim was readjudicated in 
a SSOC provided to the veteran.  The veteran has been given 
every opportunity to submit evidence and argument in support 
of this claim and to respond to VA notice and he has taken 
full advantage of these opportunities, submitting evidence 
and argument over the years in support of his claim.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the January 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate a claim for an increased 
evaluation.  Specifically, the letter stated that the 
evidence must show that the veteran's service-connected 
disability had worsened.  In addition, the RO informed the 
veteran about the information and evidence that VA would seek 
to obtain on his behalf, including records kept by VA and any 
other federal government agency.  The RO identified the 
evidence and information it had already requested and/or 
secured in support of the veteran's claim for an increased 
evaluation.  The RO indicated that it would request the 
veteran's private treatment records if the veteran completed 
a release form and would secure any of his records from a VA 
facility if he provided the location and dates of treatment.  
The RO notified the veteran of the ways in which he could 
help in developing his claim and advised him to identify or 
send directly to VA any evidence he wished VA to consider in 
support of that claim.

Although the VCAA notice letter that was provided to the 
veteran did not specifically tell the veteran to provide any 
evidence in his possession that pertained to his claim, it 
contained language that essentially satisfies the "fourth 
element"  noted above.  In any event, in other documents 
sent to the veteran during the course of his appeal, the RO 
emphasized the importance of sending to VA any evidence the 
veteran had pertaining to his claim.  These documents include 
a statement of the case (SOC) and supplemental statements of 
the case (SSOCs), which also informed the veteran of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Duty to Assist

VA has also satisfied the duty to assist the veteran in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by the RO in 
connection with the veteran's claim.  Moreover, the RO 
afforded the veteran a VA examination, during which an 
examiner discussed the severity of the veteran's digestive 
system disability.  The RO also assisted the veteran 
throughout the course of this appeal by providing him with a 
SOC and SSOCs which informed him of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Analysis of Claim

The veteran contends that the 20 percent evaluation assigned 
his digestive system disability does not accurately reflect 
the severity of his digestive system symptomatology.  This 
symptomatology allegedly includes occasional heartburn, 
stomach/abdominal pain, stomach cramping and dyspepsia.    

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's digestive 
system disability as 20 percent disabling pursuant to 
Diagnostic Codes (DCs) 7305 and 7348.  During the course of 
this appeal, effective July 2, 2001, VA amended the 
regulation governing ratings of digestive system 
disabilities, which include DCs 7305 and 7348.  See 66 Fed. 
Reg. 29,486-489 (May 31, 2001).  Specifically, VA amended 38 
C.F.R. § 4.112, revised DCs 7311, 7312, 7343, 7344 and 7345, 
removed DC 7313, and added DCs 7351 and 7354.  

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, the 
amendment did not alter the language of the DCs pertinent to 
the veteran's claim; therefore, neither version of the 
regulation is more favorable to the veteran.  

Under DC 7305, which governs ratings of duodenal ulcers, a 10 
percent evaluation is assignable for mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is assignable for moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is 
assignable for moderately severe duodenal ulcer; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times per 
year.  A 60 percent evaluation is assignable for severe 
ulcer, pain only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305 
(2004).

Under DC 7348, which governs ratings of digestive system 
disabilities following a vagotomy with pyloroplasty or 
gastroenterostomy, a 20 percent evaluation is assignable for 
recurrent ulcer with incomplete vagotomy.  A 30 percent 
evaluation is assignable for symptoms and a confirmed 
diagnosis of alkaline gastritis, or of confirmed persistent 
diarrhea.  A 40 percent evaluation is assignable for a 
vagotomy with pyloroplasty or gastroenterostomy followed by 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention.

Based on these criteria and the evidence noted below, the 
Board finds that the veteran's digestive system disability 
picture does not more nearly approximate the criteria for an 
evaluation in excess of 20 percent.  

During service, in February 1979, April 1979, June 1979, 
November 1979, April 1980, October 1980, November 1980, 
August 1981 and September 1981, the veteran sought treatment 
for abdominal pain.  He reported that he had felt epigastric 
pain intermittently for three years.  Examiners diagnosed 
possible gastroenteritis, questionable ulcer disease, 
gastroenteritis, gastritis, an upper respiratory infection, a 
stomach ache and recurrent peptic ulcer disease.  An upper 
gastrointestinal series dated April 1980 showed a small 
sliding hiatal hernia and scarring from previous peptic ulcer 
disease.  On separation examination conducted in August 1981, 
the veteran reported that he had had stomach, liver or 
intestinal trouble.  The examining physician elaborated that 
the veteran had hemoptysis, years ago with upset stomach and 
vomiting and a past history of peptic ulcer disease.  The 
physician noted a normal clinical evaluation of the veteran's 
abdomen and viscera (including hernia).

Since discharge, the veteran has received treatment, 
including surgery and medication, for stomach complaints, and 
has undergone VA examinations of his digestive system 
disability.  In June 1982, the veteran saw his family 
physician for complaints of stomach aches before breakfast 
and after meals, a weak appetite, weight loss, nausea and 
headaches.  A physical evaluation revealed tenderness of the 
epigastrium.  The physician prescribed Tagamet and Mylanta II 
and recommended a bland diet.  He later indicated that these 
findings were typical of a duodenal ulcer.  In July 1983, the 
veteran saw the same physician for a stomach ache.  
Thereafter, for twelve years, the veteran maintained an 
increased weight at a good level and showed no evidence of 
anemia.  

From December 1988 to January 1989, he was hospitalized after 
undergoing a vagotomy and antrectomy for a duodenal ulcer.  
An upper gastrointestinal series conducted in August 1990 
revealed post surgical changes with no evidence of 
obstruction, hiatal hernia, reflux or gastric ulceration.

During a VA examination conducted in October 1990, an 
examiner noted the veteran's past surgical history, but no 
abnormalities of the abdomen and no hernias.  He diagnosed no 
digestive system disability.

In December 1994, the veteran underwent a repair of a ventral 
hernia.  

During a VA stomach examination conducted in March 1996, the 
veteran reported persistent abdominal pain since his 1988 
surgery.  The examiner noted that the veteran had had several 
endoscopies done at a VA facility, which were negative other 
than with regard to post surgical changes.  The examiner also 
noted that an upper gastrointestinal endoscopy conducted 
three days earlier showed a Billroth II type of anastomosis 
in the stomach and partially digested food possibly secondary 
to gastroparesis.  On physical evaluation, the examiner noted 
a surgical scar in the upper abdomen and a soft and nontender 
abdomen.  He diagnosed status post vagotomy and antrectomy 
with Billroth II reconstruction in 1988, possible 
gastroparesis, and no evidence of ulceration.  He placed the 
veteran on a trial of medication. 

In September 1996, the veteran underwent a revision of a 
painful abdominal scar.  In February 1997, he twice sought 
treatment for stomach pain.  Examiners diagnosed abdominal 
and incisional pain.  In September 1997, the veteran reported 
nausea, heartburn and diarrhea.  An examiner noted epigastric 
tenderness and diagnosed recurrent viral gastroenteritis with 
continued discomfort.  

Thereafter, in October 1997, the veteran filed a claim for an 
increased evaluation for his digestive system disability.  In 
response to this claim, the RO afforded the veteran a VA 
stomach examination in August 1999, during which the veteran 
reported that he had occasional heartburn, stomach pain and 
cramps, a good appetite, and no vomiting, dysphagia, 
hematemesis or melena.  He also reported that, since surgery, 
he had often had diarrhea and occasionally had circulatory 
disturbances after his meals with tachycardia lasting for a 
half hour.  The examiner noted a post surgical scar and 
tenderness in the middle and upper abdomen.  He diagnosed a 
history of duodenal ulcer with stricture with pyloroplasty 
and vagotomy in 1988 and status post incisional ventral 
hernia repair.

In May 1999 and August 1999, the veteran thrice complained of 
stomach pain.  He also reported reflux and a sour taste.  
Examiners noted mild epigastric tenderness with 
rebound/guarding and positive bowel sounds.  They diagnosed 
questionable recurrent ulcer, epigastric abdominal pain most 
likely secondary to peptic ulcer disease, and gastritis.  X-
rays of the abdomen conducted in August 1999 showed an 
unremarkable gas pattern and no abnormalities.  An endoscopy 
revealed a Billroth II post-gastrectomy stomach and 
anastomotic friability, but no ulcer.  Biopsies of the 
stomach and intestine taken during the procedure revealed 
chronic inflammation and a negative helicobacter pylori with 
adequate control.  

From 2000 to 2003, treatment providers prescribed various 
medications for the veteran's digestive system disability.  
In August 2000, December 2000 and May 2001, the veteran 
reported abdominal/epigastric pain.  One examiner diagnosed 
gastric ulcers.  In January 2001 and January 2002, the 
veteran reported nausea with no vomiting.  An examiner 
diagnosed gastroesophageal reflux disease.  

During a hospitalization from March 2003 to June 2003 for 
substance abuse and dependence, physicians prescribed 
medication for gastroesophageal reflux disease.  In March and 
July 2003, when queried as to his ulcer status, the veteran 
reported that he had not had an increase in pain or 
discomfort associated with this problem.  He also reported 
that he met with treatment providers as needed and was 
compliant with their treatment recommendations.  

In January 2003 and May 2003, the veteran complained of a 
sore abdomen and daily epigastric pain of increased frequency 
and severity.  He indicated that he had not had similar 
symptoms for a couple of years.  The veteran denied weight 
loss, nausea, vomiting, diarrhea, constipation, dysphagia, 
regurgitation and hematochezia.  A physician diagnosed 
gastroesophageal reflux disease and a history of peptic ulcer 
disease and recommended further testing.    

X-rays of the chest conducted in August 2003 showed no 
pertinent abnormalities other than metallic clips at the 
esophagogastric junction consistent with previous vagotomy.  
In September 2003, October 2003 and November 2003, the 
veteran presented to a gastroenterologist with complaints 
that his medications, lansoprazole and Mylanta, were still 
not working.  He indicated that he had constant epigastric 
pain and occasional gas pressure.  The veteran reported no 
nausea, vomiting or blood in his stools.  An 
esophagogastroduodenoscopy conducted in November 2003 
revealed a gastric resection and Billroth II.  There were no 
ulcers or mucosal abnormalities.  A physician thus 
recommended to the veteran that he continue taking the same 
medications.   

In March 2004, the veteran reported dyspepsia.  He indicated 
that he had recently changed medications and that his new 
medication was not working.  A physician noted mild 
epigastric tenderness with no rebound, guarding or 
appreciable mass or bruit.  He diagnosed worsening dyspepsia 
and recommended dietary restrictions and different 
medication.

The above evidence establishes that the veteran's digestive 
system disability manifests as abdominal pain, epigastric 
tenderness and dyspepsia, symptoms that are contemplated in 
the 20 percent evaluation assigned that disability.  The 
above evidence also establishes that the disability does not 
cause anemia, weight loss, persistent diarrhea or alkaline 
gastritis, or involve incapacitating episodes.  Accordingly, 
an evaluation in excess of 20 percent is not assignable under 
DC 7305 or DC 7348. 

In exceptional cases, an increased evaluation is available on 
an extraschedular basis.  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's digestive system disability.  The 
veteran does not assert, and the evidence does not establish, 
that this disability causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  During the course of this appeal, the veteran 
occasionally reported that he was searching for a job and 
treatment providers indicated that the veteran was confident 
that he would obtain such a job.  Neither the veteran, nor 
any provider ever mentioned that the veteran's digestive 
system disability would interfere with obtaining or 
maintaining such a job.  The evidence also does not establish 
that the veteran's digestive system disability necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the Board finds that the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the criteria for entitlement to an 
evaluation in excess of 20 percent for duodenal ulcer status 
post vagotomy and antrectomy have not been met.  In reaching 
this decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  However, the evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim.  Rather, as the 
preponderance of the evidence is against the claim, the claim 
must be denied. 


ORDER

An evaluation in excess of 20 percent for duodenal ulcer 
status post vagotomy and antrectomy is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


